T. Gr. Kavanagh, J.
This is a petition under CLS 1961, § 123.31 (Stat Ann 1958 Rev § 5.3561) for the disconnection of certain land from the village of Novi.
When the matter was first tried in April, 1962, at the conclusion of plaintiffs’ proofs, the defendant’s motion for dismissal was granted. This decision was appealed to the Supreme Court and was reversed. Hickory Lane Land & Development Company v. Village of Novi (1964), 372 Mich 219.
In its opinion the Court said (pp 225, 226):
“There is no question that hay was harvested from the land by plaintiff in 1958 and that large areas of the land were farmed in 1959 and 1960 by the plaintiffs’ tenants under yearly leases. Plaintiffs’ proofs clearly establish the fact that all of the lands involved in this litigation had been used by the Mitch-ells for a unitary farm operation and that the disruption therein resulted from Mr. Mitchell’s death. Under the circumstances disclosed, the plaintiffs have continued to devote the land to agricultural uses to the extent it was practically feasible for them to do so. Their aborted effort to sell the land does not affect the fact that it was actually used only for farming during the life of the option to purchase nor does placing some of the tillable land in the Federal soil bank program alter the fact that the land, considered as a unitary whole, was devoted to no other purpose than agricultural.
“Plaintiffs at the conclusion of their proofs, had established their prima facie right to the relief provided by the statute.”
Thereafter on the second trial the defendant put in its case, producing but three witnesses.
The first witness did not testify about the use of the land specifically in the years in question, 1958, 1959, and 1960; the second witness testified: “Well; ’59 and ’60, I don’t believe they used it much for *318farming.” The third said that he did not know whether or not the land was used for farming but was permitted to testify that after the years in question construction equipment was stored on Grand River.
Thus there is no evidence in the record to support the court’s finding that “the lands of the petitioners have not been used exclusively for agricultural purposes for the past three years preceding the filing of the petitions,” and “the lands have had other non-agricultural uses of a commercial nature.”
The ruling is reversed. An order granting the relief prayed for in the petitions will issue. The appellants are awarded costs.
Quinn, P. J., and Fitzgerald, J., concurred.